DETAILED ACTION
This office action is made final. Claims 1, 4-6, 8, 11-13, 15, and 18-19 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The previously pending rejection to claims 1, 4-6, 8, 11-13, 15, and 18-19, under 35 USC 101 (Alice), will be maintained.
Response to Arguments
Applicant’s arguments received on date 12/22/2021 have been fully considered, but they are not persuasive.

Response to Arguments under 35 USC 101:
Applicant asserts that "Since the performed immunization step, which is a physical act, integrates the abstract idea into a practical application, the performed immunization step is clearly not an abstract idea in Classen, which provides additional support for Applicant's assertion that the physical act of "implementing the optimal plan" via the additional element of "transporting, using the vehicles, said all persons to the safe locations likewise not an abstract idea.” Examiner respectfully disagrees. 

Applicant’s assertions are not persuasive. The current claims are analogous to the abstract idea of Mental Processes and Certain Methods of Organizing Human Activity groupings of abstract ideas, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
The patent-eligible claims in Classen comprised a method whereby information on immunization schedules is received and compared, the lower risk schedule is identified, and the vaccine is administered or determined. Therefore, it was the distinction between a concrete, physical step of the process claim (e.g., administering 

Applicant asserts that "The abstract idea of "generating ... an optimal plan ... " in claims 1, 8 and 15 is integrated into a practical application by the recited step of "implementing the optimal plan" via the additional element of "transporting, using the vehicles, said all persons to the safe locations by elapse of the N time intervals, using the timing sequence in the optimum schedule for each vehicle being sent to the one or more of the disaster locations to evacuate the specified number of persons in each disaster location.” Examiner respectfully disagrees. 

Applicant’s assertions are not persuasive.  Applicant's reliance on Classen is misplaced. In Classen, the claims, held patent eligible, recited methods that gathered and analyzed the effects of particular immunization schedules on the later development of chronic immune-mediated disorders in mammals in order to identify a lower risk immunization schedule; mammalian subjects were then immunized in accordance with the identified schedule (thereby lowering the risk that the immunized subject would later develop chronic immune-mediated diseases). Classen, 659 F.3d at 1060-61. Although the analysis step was an abstract mental process that collected and compared known information, the Federal Circuit concluded that the immunization step was meaningful because it integrated the results of the analysis into a specific and tangible method that resulted in the method "moving from abstract scientific principle to specific application." Id. at 1066-68.
Claim 1 and similarly claims 8 and 15 are "merely directed to the optimal plan requires the vehicles the vehicles to be driven by respective drivers to the safe locations in accordance with the timing sequence for each vehicle being sent to one or more of the disaster locations to evacuate a specified number of persons in each disaster 

Applicant asserts that "claims 1, 8 and 15 is integrated into a practical application by the preceding additional element, because the preceding additional element of "transporting, using the vehicles ... " applies or uses the abstract idea to effect a prophylaxis (i.e., prevention) for a disease or medical condition that would otherwise occur from the disaster, by performing the preceding additional element of "transporting, using the vehicles, said all persons to the safe locations ... " in the "implementing" step.” Examiner respectfully disagrees.

Applicant’s assertions are not persuasive. Elements referred to by Applicant are not additional elements "beyond" the recited abstract idea, but rather, they are abstract elements that are part of and directed to the recited abstract idea because they manage the personal human behavior of people by providing instructions or rules to follow to transport people by the vehicles.
Further, Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application. Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP Vanda Memo issued in June 2018. 
In light of this, the claims are not integrated into a practical application because claim 1 and similarly claims 8 and 15 are "merely directed to the optimal plan requires the vehicles to be driven by respective drivers to the safe locations in accordance with the timing sequence for each vehicle being sent to one or more of the disaster locations to evacuate a specified number of persons in each disaster location, which minimizes the total number of deaths in all disaster locations. To the contrary, Examiner contends that the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a 

Applicant asserts that "Applicant asserts that "transporting, using the vehicles, said all persons to the safe locations ... " in claims 1, 8 and 15 is likewise meaningful because it integrates the results of the generated plan into a specific and tangible method that moves from an abstract plan to a specific application of "transporting, using the vehicles, said all persons to the safe locations ... .” Examiner respectfully disagrees.

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The patent-eligible claims in Classen comprised a method whereby information on immunization schedules is received and compared, the lower risk schedule is identified, and the vaccine is administered or determined. Therefore, it was the distinction between a concrete, physical step of the process claim (e.g., administering the vaccine according to the immunization schedule). Classen, 659 F.3d at 1060-61 As compared to application where the vehicles provide nothing more than generally linking the abstract idea (at least a certain method of organizing human activity) to a field of use. Moreover, the claims merely use the vehicles are a link to a field of use. A link to a field of use does not make it a practical application and/or significantly more. A link to a field of use is explicitly not a practical application or significantly more. As discussed footnote 32 states - “the mere application of an abstract method of organizing human activity in a particular field is not sufficient to integrate the 
Claim 1 and similarly claims 8 and 15 is "merely directed to the optimal plan requires the vehicles the vehicles to be driven by respective drivers to the safe locations in accordance with the timing sequence for each vehicle being sent to one or more of the disaster locations to evacuate a specified number of persons in each disaster location, which minimizes the total number of deaths in all disaster locations collectively that the claims are ineligible because they merely covered a mental process of optimizing the plan and the timing sequence for each vehicle being sent to one or more of the disaster locations covered organizing human activity. 

Applicant asserts that "Applicant notes that the Examiner fails to identify the field of use to which the abstract idea is allegedly linked by the additional element of "transporting, using the vehicles ... ". Therefore, the Examiner's argument is vague and speculative, and thus not persuasive.” 

Applicant’s argument is not persuasive because the Examiner described the argued limitation as “merely narrow(ing) or limit(ing) the abstract idea to a particular environment.”  Non-Final Act. 13; Revised Guidance 55; See MPEP 2106.05(h) concerning generally linking use of a judicial exception to a particular technological environment or field of use.  

"the preceding additional element of "transporting, using the vehicles .. " in claims 1, 8 and 15 integrates the abstract idea in claims 1, 8 and 15 into a practical application.” Examiner respectfully disagrees.

Recitation of vehicle is not a particular machine rather is a description of the abstract information received and analyzed by the claims. People use the vehicles as a resource to transport the evacuated persons to the safe locations. Examiner respectfully submits that transporting, using the vehicles simply serve to generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. transporting using the vehicles), which is also insufficient to amount to a practical application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 8, 11-13, 15, and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 4-6, 8, 11-13, 15, and 18-19 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 
Independent claims 1, 8, and 15, the claim, when “taken as a whole,” are directed to the abstract idea of ”optimizing emergency resources”, a method1  for relocating people from disaster locations to safe locations in response to multiple concurrent different types of disasters, said method comprising: receiving, an identification of: a plurality of disaster locations at which a respective different type of disaster is currently and concurrently occurring, a number of persons to be evacuated during a specified range of time at each disaster location, a plurality of safe locations available for relocating the persons to be evacuated from the disaster locations, a plurality of vehicles available to transport the persons from the disaster locations to the safe locations, each vehicle’s capacity of a maximum number of people that can be simultaneously transported, and each vehicle’s current location, each disaster being a real disaster that actually occurs, wherein the plurality of vehicles are selected from the group consisting of ambulances, cars, helicopters, and combinations thereof; generating, an optimal plan for saving the lives of all persons to be evacuated in  and (ii) transporting, using the vehicles, said all persons to the safe locations by elapse of the N time interval using the timing sequence in the optimum schedule for each vehicle being sent to the one or more of the disaster locations to evacuate the specified number of persons in each disaster location, wherein said using the timing sequence in the optimum schedule minimizes the total number of deaths in all disaster locations collectively during said implementing; and in response to a recovery of communication immediately following a deterioration of communication during said implementing, re-launching the MIP algorithm in real time, said relaunching the MIP algorithm in real time comprising reusing, by the processor in real time, the MIP algorithm to determine a shortest schedule for resuming said evacuating and said transporting, using the vehicles, in a manner that minimizes a time at which all of the persons have been evacuated from the disaster locations in order to satisfy the time deadline before which the persons in each disaster location must be evacuated in order to avoid dying as a result of the disaster in each disaster location.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 8, and 15 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  Accordingly, the Claim recites to the abstract idea of optimizing emergency resources. The above limitations fall within the Mental Processes and Certain Methods of Organizing Human Activity groupings of abstract ideas, enumerated in the PEG, in that they recite concepts performed in the 
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: a processor, a memory coupled to the processor, and a computer readable storage device coupled to the processor, said storage device containing program code which, upon being executed by the processor via the memory…, and in claims 1, 8, and 15.” Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.
Furthermore, Examiner asserts that claim 8 also does not include limitations amounting to significantly more than the abstract idea. Although claim 8 includes a 
Furthermore, claims 1, 8, and 15 are generally linking the use of the abstract idea to a particular technical environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1, 8, and 15 implying that “…receiving, by a processor of a computer system…, and generating, by the processor an optimal plan for saving the lives ……, etc.…” is executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of Claims 1, 8, and 15 are not indicative of integration into a practical application. 
As a result, Examiner asserts that claims 4-6, 11-13, and 18-19 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1 and 15 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 15 include various elements that are not directed to the abstract idea. These elements include a processor, a memory coupled to the processor, and a computer readable storage device coupled to the processor, said storage device containing program code which, upon being executed by the processor via the memory.
Examiner asserts that a processor, a memory coupled to the processor, and a computer readable storage device coupled to the processor, said storage device containing program code which, upon being executed by the processor via the memory do not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions. These computer components are recited at a high level of generality and add no more to the claimed invention than the components that perform basic computing functions routinely provided by a general-purpose computer.
The computing elements with processor and memory are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the 2  In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.
The computing elements with processor and memory are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.3  In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 
In addition, specification (page 30, lines 4-5), 
The computing elements with a processor and a memory are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.4 In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.5  
Claim 8 include substantially similar limitations to that presented in claims 1 and 15.  As a result, Examiner asserts that claim 8 also do not include limitations amounting to significantly more than the abstract idea. Although claim 8 includes a computer program product, comprising a computer readable hardware storage device having a computer readable program code stored therein, said hardware storage device not being a signal, said program code containing instructions which, upon being executed by a processor of a computer system, these features amount to generic computing elements performing generic computing functions.  
Further, limitations directed to generically implementing a method using a computer and further generically “generating” an optimal plan do not amount to significantly more than the abstract idea because they represent insignificant extra solution activity to the judicial exception and do not amount to significantly more than the abstract idea.  As a result, claims 1 and 8 do not include limitations amounting to significantly more than the abstract idea.
Claims 2-6, 9-13, and 16-19 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claim 1, 8, and 15.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Claims 1, 8, and 15 implying that “…receiving, by a processor of a computer system…, and generating, by the processor……, etc.…” is executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. Therefore, the prior arts show generic/conventional tools for transporting, using the vehicles people from disaster locations to safe locations 6 Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        
1/12/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in the specification (page 30, lines 4-5). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. Further, as disclosed in applicant spec (pages 1-2) that prediction of each type of disaster may be different, but is well known to a person skilled in the art.
        2 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        
        While the method may be implemented by a processor, this is well-understood, routine, and conventional as disclosed in the specification (page 30, lines 4-5). 
        
        3 See Applicant’s spec. (i.e., page 30, lines 4-5] well-known computing systems).
        
        4 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        5 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        6 Lichun Chen (Optimization models and methodologies to support emergency preparedness and post-disaster response, PhD, 2010). The dissertation addresses three important optimization problems arising during the phases of pre-disaster emergency preparedness and post-disaster response in time-dependent, stochastic and dynamic environments. The algorithm was implemented and was run on a personal computer (i.e. a generic processor performing a generic computer function of processing data) (see Chen abstract and page 53). Evacuation instructions can be provided to vehicles via changeable message signs, radio, the internet, or on-board devices in suitably equipped vehicles with further development of Intelligent Transportation Systems. Moreover, as with other network flow-based techniques (see Chen abstract and page 60).
        
        Ran Liu, Xiaolan Xie, Vincent Augusto, and Carlos Rodriguez (Heuristic algorithms for a vehicle routing problem with simultaneous delivery and pickup and time windows in home health care, European Journal of Operational Research 230 (2013) 475–486). This paper addresses a vehicle scheduling problem encountered in home health care logistics. It concerns the delivery of drugs and medical devices from the home care company’s pharmacy to patients’ homes, delivery of special drugs from a hospital to patients, pickup of bio samples and unused drugs and medical devices from patients. The problem can be considered as a special vehicle routing problem with simultaneous delivery and pickup and time windows, with four types of demands: delivery from depot to patient, delivery from a hospital to patient, pickup from a patient to depot and pickup from a patient to a medical lab. The algorithm was implemented and was run on a personal computer (i.e. a generic processor performing a generic computer function of processing data) (see Rodriguez abstract and page 482, column 2).
        
        Fermín Alfredo Tang Montané, Roberto Diéguez Galvão (A tabu search algorithm for the vehicle routing problem with simultaneous pick-up and delivery service, Computers & Operations Research 33 (2006) 595–619). This paper addresses the vehicle routing problem with simultaneous pick-up and delivery (VRP_SPD) is a variant of the classical vehicle routing problem (VRP) where clients require simultaneous pick-up and delivery service. Deliveries are supplied from a single depot at the beginning of the vehicle’s service, while pick-up loads are taken to the same depot at the conclusion of the service. One important characteristic of this problem is that a vehicle’s load in any given route is a mix of pick-up and delivery loads. The algorithm was implemented and was run on a personal computer (i.e. a generic processor performing a generic computer function of processing data) (see Galvão abstract and pages 601-602).
        
        Suebpong Kittirattanapaiboon (Emergency Evacuation Route Planning Considering Human Behavior During Short- And No-Notice Emergency Situations, a dissertation submitted in partial fulfillment of the requirements for the degree of Doctor of Philosophy, Spring Term, 2009). This research considers aspects of evacuation routing that have received little attention in research and, more importantly, in practice. Previous EERP models only either consider unidirectional evacuee flow from the source of a hazard to destinations of safety or unidirectional emergency first responder flow to the hazard source. The algorithm was implemented and was run on a personal computer (i.e. a generic processor performing a generic computer function of processing data) (see Galvão abstract and page 28)